DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WILBERT HOLLINS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2525

                          [October 12, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Cheryl A. Caracuzzo,
Judge; L.T. Case No. 50-1989-CF-008105-AXXX-MB.

  Wilbert E. Hollins, Indiantown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER, and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.